United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 00-2546MN
                                  _____________

Annie Kaye,                              *
                                         *
             Appellant,                  *
                                         * On Appeal from the United
       v.                                * States District Court
                                         * for the District of
Lucent Technologies, Inc.; Business      * Minnesota.
Communications Systems, an operating *
unit of Lucent Technologies, Inc.; and * [Not To Be Published]
Paul M. Sylvia, individually and as      *
agent of Lucent Technologies, Inc.,      *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: February 16, 2001
                              Filed: February 26, 2001
                                  ___________

Before RICHARD S. ARNOLD, LAY, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      This is an action under Title VII for discriminatory discharge based on gender,
and state-law claims of fraud and defamation are also asserted. The District Court1
granted defendants' motion for summary judgment. We affirm.


      1
        The Hon. Paul A. Magnuson, Chief Judge, United States District Court for the
District of Minnesota.
       We have little to add to the well-reasoned opinion of the District Court.
Defendant gave business-related reasons for its decision to fire the plaintiff, and there
is no substantial evidence to show that defendant did not genuinely believe these
reasons, or that they were a pretext for gender discrimination. We do not believe that
the nature of the case requires a more extended discussion.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-